DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 11. (Currently Amended) The image capturing control apparatus according to claim [[15]] 10, wherein execution of the stored instructions further configures the apparatus to determine, based on the aspect ratio, whether the first target subject and the second target subject protrude from a current angle of view, and, when it is determined that the first target subject and the second target subject protrude from the current angle of view, an angle of view from which the first target subject and the second target subject do not protrude is determined.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest an apparatus configured to:
detect a first target subject from an image captured by an image capturing unit in a state of a first angle of view of the image capturing unit;
detect a second target subject from an image captured by the image capturing unit in a state of a second angle of view of the image capturing unit;
convert intra-angle-of-view coordinates of each of the first target subject in the first angle of view and the second target subject in the second angle of view into a pan coordinate value and a tilt coordinate value;
store the pan coordinate value and the tilt coordinate value of each of the first target subject and the second target subject;
determine an angle of view so as to include the first target subject and the second target subject based on the stored pan coordinate value and the stored tilt coordinate value of each of the first target subject and the second target subject, even if a current angle of view of the imaging unit does not include at least one of the first target subject and the second target subject; and
control an angle of view of the image capturing unit based on the determined angle of view.
That is, the prior art does not teach or suggest an apparatus to convert intra-angle-of-view coordinates for a first subject and a second subject into pan and tilt coordinate values, and determining an angle of view such that both the first and second targets are in view based on the stored pan and tilt coordinate values of each of the first and second subjects, as described in independent claims 1, 13, and 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Parker (US 6,281,930 B1) discloses establishing position coordinates for multiple subjects (col. 8, lines 35-40) and pan and tilt coordinates (col. 8, lines 39-42) and adjusting a field of view such that subjects share a field of view (col. 7, lines 52-57) but does not teach or suggest converting intra-angle-of-view coordinates of each of a first target subject and a second target subject and determining an angle of view so as to include the first target subject and the second target subject based on the stored pan coordinate value and the stored tilt coordinate value of each of the first target subject and the second target subject, as required by the claims of the instant application. 
Nadeau (US 2020/0092460 A1) discloses setting a field of view angle of a target camera such that multiple areas of interest can be included (paragraphs 0015, 0020) but does not teach or suggest converting intra-angle-of-view coordinates of each of a first target subject and a second target subject and determining an angle of view so as to include the first target subject and the second target subject based on the stored pan coordinate value and the stored tilt coordinate value of each of the first target subject and the second target subject, as required by the claims of the instant application.
Takahashi (JP 2014093691) discloses an imaging apparatus to control a field of view based on tilt information of a detected target and displaying additional information based on the coordinates of the target position (see abstract and claims), but does not teach or suggest converting intra-angle-of-view coordinates of each of a first target subject and a second target subject and determining an angle of view so as to include the first target subject and the second target subject based on the stored pan coordinate value and the stored tilt coordinate value of each of the first target subject and the second target subject, as required by the claims of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696